Pratt, J.
This is an appeal from an order dissolving a temporary injunction obtained by plaintiff, restraining the defendant from laying water-mains through the village of Tarrytown. There is no allegation in the complaint that the defendant is insolvent, and the order can properly be upheld as a discretionary order. It is not usual to enjoin a mere trespass, unless it is made to appear that the damages are irreparable or the defendant insolvent. By holding the injunction the work of the defendants would be brought to a standstill; while the most injury that could happen to the plaintiff would be a slight inconvenience for about 10 days by reason of the streets being dug up and occupied in part.
This view of the matter renders it unnecessary to discuss the questions of law raised by the respective parties. These questions can be disposed of upon a trial of the merits. We think, however, upon the papers submitted to the court below, it must be assumed that the defendant was fully organized, and in actual operation, and hence was entitled to use the powers conferred by chapter 483 of the Laws of 1883. It seems to us that the court below was right in holding that it was the intention of the legislature, considering all the statutes upon this subject together, to provide a scheme by which a water company with an adequate supply of water, and an operative system for its distribution, might extend its operations to contiguous localities by passing its pipes along intervening streets and public places. It seems to be conceded that the defendant could properly lay its pipes to ¡North Tarrytown; and, if such is the fact, it now having made a contract with the villages of Dobbs Ferry and Hastings, «it follows it may now lay its pipes in such places to perform its contract under Laws of 1873 and 1883 upon this subject. We think the order was right, and it must be affirmed, with costs.